Exhibit 21.1 LIST OF SUBSIDIARIES Subsidiary Name State of Incorporation Cumberland Woodlands, LLC Kentucky Stanford Wilderness Road, LLC Kentucky UTAG, Inc. Illinois Universal Guaranty Life Insurance Company Ohio HPG Acquisitions, LLC Texas RLF Lexington Properties, LLC Colorado American Capitol Insurance Company Texas Imperial Plan, Inc. Texas Sun Valley Homes, LLC Arizona Sand Lake, LLC Texas Collier Beach, LLC South Carolina Northwest Florida of Okaloosa Holding, LLC Florida TL Miami Investco, LLC Florida UG Acquisitions, LLC Delaware UTG Avalon, LLC Florida VC Palm Springs Investco, LLC Florida Wingate of St Johns Holding, LLC Florida
